Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 1, 2015                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  151817(139)                                                                                 Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                       Richard H. Bernstein,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 151817
  v                                                           COA: 315402
                                                              Wayne CC: 07-012443-FC
  ADRIAN MAHDEE AKRAM,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on August 3, 2015, is accepted
  for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 1, 2015